Deny and Opinion Filed August 25, 2022




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-00804-CV

                       IN RE JOHN JENNINGS, Relator

          Original Proceeding from the 162nd Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-21-10253

                       MEMORANDUM OPINION
                  Before Justices Myers, Nowell, and Goldstein
                           Opinion by Justice Nowell
      Before the Court is relator’s August 16, 2022 petition for writ of mandamus.

In his petition, relator challenges the trial court’s order denying his motion for

summary judgment based on limitations.

      To be entitled to mandamus relief, relator must show (1) the trial court clearly

abused its discretion, and (2) the relator lacks an adequate remedy by appeal. In re

Copart, Inc., 619 S.W.3d 710, 713 (Tex. 2021) (orig. proceeding) (citing In re

Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding)).

Generally, mandamus relief is not available when a trial court denies a motion for

summary judgment, regardless of the merits of the motion. In re United Servs. Auto.
Ass’n, 307 S.W.3d 299, 314 (Tex. 2010) (orig. proceeding) (USAA); In re McAllen

Med.Ctr., Inc., 275 S.W.3d 458, 465 (Tex. 2008) (orig. proceeding).          “Only

extraordinary circumstances will justify granting mandamus relief when a trial court

erroneously denies a motion for summary judgment.” In re Ooida Risk Retention

Grp., Inc., 475 S.W.3d 905, 913 (Tex. App.—Fort Worth 2015, orig. proceeding).

      After reviewing the petition and mandamus record, we conclude relator has

not made such a showing. Accordingly, without expressing any opinion on the trial

court’s ruling on the motion for summary judgment, we deny relator’s petition for

writ of mandamus.




                                          /Erin A. Nowell/
                                          ERIN A. NOWELL
220804f.p05                               JUSTICE




                                        –2–